Citation Nr: 1804674	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  11-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office, and was remanded in August 2014 and April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issue on appeal.

Pursuant to the Board's April 2017 remand, the Veteran underwent VA telehealth examination in connection with this claim May 2017.  The examiner diagnosed actinic keratosis and opined that it was not related to the Veteran's service, to include as due to exposure to herbicide agents.  However, the Veteran subsequently submitted a VA treatment record from December 2017 in which a VA dermatologist noted the presence of an additional condition tentatively diagnosed as Favre Racachout versus chloracne, possibly due to sun damage or chemical exposure.  As chloracne is presumptively related to exposure to herbicide agents, and as the Veteran is presumed to have been exposed to herbicide agents by nature of his service in the Republic of Vietnam, the Board finds remand is warranted for an additional VA examination by a dermatologist, preferably in person, in order to clarify the Veteran's diagnosis.  

Updated relevant treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c) (2012).


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for a skin condition.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 

2.  After the above development has been completed to the extent possible, send the claims file to a VA dermatologist for an additional examination regarding the Veteran's skin condition(s).  If a dermatologist is unavailable, an appropriate substitute should be provided.  The examination should preferably be conducted in person rather than via telehealth; however, if this poses a hardship for the Veteran a telehealth examination may be scheduled.  The claims file must be reviewed by the examiner.  

Following examination of the Veteran and review of the claims file, the examiner should address the following:

a.  Identify any and all skin conditions present during the period on appeal, to specifically include clarifying whether a diagnosis of chloracne is appropriate.  In that regard, the examiner should specifically comment on the December 2017 VA treatment record noting a possible diagnosis of chloracne.

b.  If a diagnosis of chloracne is found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that chloracne manifested within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  

It is noted that the Veteran was in the Republic of Vietnam from January 1969 to January 14, 1970, in the first half of 1969 he was diagnosed with tinea circurata on the left side of his neck, and post-service, in February 1971, he had a "probable epidermoid cyst" of the face and neck excised.  

c.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability (including chloracne if it was not found to manifest within one year of service) is related to service, to include as due to exposure to herbicide agents, which is presumed.  

The examiner must provide a complete medical rationale for any opinion given.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




